                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


EIGHT MILE STYLE, LLC; MARTIN
AFFILIATED, LLC,
                                                       Civil Case No. 3:19-CV-00736
              Plaintiffs,
v.                                                     Hon. Aleta A. Trauger

SPOTIFY USA INC.; HARRY FOX                            JURY DEMAND
AGENCY, LLC,

              Defendants,



SPOTIFY USA INC.,

              Third-Party Plaintiff,
v.

KOBALT MUSIC PUBLISHING
AMERICA, INC.,

              Third-Party Defendant.


                  SPOTIFY USA INC.’S UNOPPOSED MOTION
          FOR AN EXTENSION OF TIME TO FILE ITS AMENDED ANSWER

       Pursuant to Local Rules 6.01(a) and 7.01(a)(1), Defendant Spotify USA Inc. (“Spotify”)

respectfully moves the Court to extend the deadline to file its Amended Answer (along with

affirmative defenses and counterclaims, if any) until such time that Defendant Harry Fox Agency,

LLC (“HFA”) is due to respond to Plaintiffs’ First Amended Complaint.

       Spotify’s Amended Answer is currently due July 15, 2020. In support of its motion,

Spotify submits that aligning the response dates for both of the Defendants named in Plaintiffs’

First Amended Complaint serves the interest of efficiency for both the parties and the Court. Nor




     Case 3:19-cv-00736 Document 99 Filed 07/10/20 Page 1 of 3 PageID #: 860
will the relief requested delay or otherwise interfere with the timing of existing case deadlines.

Spotify’s counsel has conferred with Plaintiffs’ counsel concerning this requested extension and

Plaintiffs’ counsel represented that Plaintiffs do not oppose Spotify’s request.

       Accordingly, Spotify respectfully requests that the Court grant this motion and extend

Spotify’s deadline until such time that Defendant HFA is due to respond to Plaintiffs’ First

Amended Complaint.



                                                      Respectfully submitted,


                                                      By: s/ Aubrey B. Harwell III

                                                      Aubrey B. Harwell III (BPR # 017394)
                                                      NEAL & HARWELL, PLC
                                                      1201 Demonbreun Street, Suite 1000
                                                      Nashville, TN 37203
                                                      Phone: (615) 244-1713
                                                      Fax: (615) 726-0573
                                                      Email: trey@nealharwell.com




                                                 2
    Case 3:19-cv-00736 Document 99 Filed 07/10/20 Page 2 of 3 PageID #: 861
                                CERTIFICATE OF SERVICE
       I hereby certify that a copy of the foregoing was filed electronically on July 10, 2020, with
the Clerk of the Court using the CM/ECF system. Notice of this filing will be sent to all parties
and counsel of record by operation of the Court’s CM/ECF system. All other parties will be served
by regular U.S. Mail. Parties may access this filing through the Court’s electronic filing system.


        James F. Blumstein                            Richard S. Busch
        Of Counsel                                    King & Ballow
        Vanderbilt University                         315 Union Street
        131 21st Avenue South                         Suite 1100
        Nashville, TN 37203                           Nashville, TN 37201
        (615) 343-3939                                (615) 726-5422
        james.blumstein@vanderbilt.edu                rbusch@kingballow.com

        Mark H. Wildasin
        U.S. Attorney’s Office (Nashville Office)
        Middle District of Tennessee
        110 Ninth Avenue
        Suite A961
        Nashville, TN 37203
        (615) 736-2079
        mark.wildasin@usdoj.gov




                                                     s/ Aubrey B. Harwell III




                                                 3
    Case 3:19-cv-00736 Document 99 Filed 07/10/20 Page 3 of 3 PageID #: 862
